DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03 December 2021 has been entered. Claim 1 has been amended. Claims 17-18 have been cancelled. No claims have been added. Claims 1-16 and 19-21 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirilenko et al. (US 2018/0065547 A1, here referred to as: Kirilenko).
Regarding claim 1, Kirilenko discloses (Fig. 7) an interior trim part of a motor vehicle (a shift lever knob, paragraph [0010], but is not limited thereto, as described in paragraph [0042]), comprising: a support layer (420), wherein the support layer is a substrate of the interior trim part having a front side (a front side coupled to 213) and a rear side (a rear side coupled to 435) opposite the front side (as shown in Fig. 7), a cover layer (210 and 213) applied to the front side of the substrate (as shown in Fig. 7), and an illumination unit (435, 437, and 439) applied to the rear side of the substrate (as shown in Fig. 7), wherein the substrate (420) supports the cover layer and the illumination unit of the interior trim part applied thereto (as shown in Fig. 7, via adhesive, as described in paragraph [0082]), wherein the substrate (420) includes a perforation (in which light sources 437 and 439 are received, as shown in Fig. 7), which forms an illuminated structure (an illumination structure as shown in Fig. 7, for transmitting light from said light sources), when the illumination unit emits light through the perforation (as shown in Fig. 7), wherein the cover layer (210 and 213) is adhesively bonded to the substrate (as described in paragraph [0082]), wherein the cover layer provides an outermost surface of the interior trim part (as shown in Fig. 7), wherein the cover layer (210 and 213) comprises a decorative layer (210 and 213) which comprises one or more layers (210 or 213) and at least one of a foil layer (either of layers 210 or 213 reasonably form a foil layer or thin sheet layer, as shown in Fig. 7) and a synthetic leather layer, wherein the perforation defines at least one through opening in the substrate (in which said light sources 437 and 437 are disposed, respectively, as shown in Fig. 7), wherein the one or more layers (210 and 213) of the decorative layer extend across both the front surface of the substrate and the at least one through opening in the substrate such that a same 
Regarding claim 3, Kirilenko discloses (Fig. 7) the substrate (420) is at least partially opaque (paragraph [0061]).
Regarding claim 4, Kirilenko discloses (Fig. 7) the at least one through opening (said through openings in 420, as shown in Fig. 7) comprises a plurality of punctiform and/or linear openings (as shown in Fig. 7), which are arranged in an irregular or regular pattern, an image or lettering (as shown in Fig. 7, and as described in paragraph [0058]).  
Regarding claim 5, Kirilenko discloses (Fig. 7) the illumination unit (435, 437, and 439) is at least partially embedded into the rear side of the substrate (as shown in Fig. 7).  
Regarding claim 6, Kirilenko discloses (Fig. 7) the illumination unit (435, 437, and 439) comprises at least one of the following components: at least one LED light source (as described in [0073]), an OLED, an electroluminescence light source, a light conductor, or a light-conducting textile.  
Regarding claim 9, Kirilenko discloses (Fig. 7) the cover layer (210 and 213) is translucent (paragraph [0070]).  
Regarding claim 10, Kirilenko discloses (Fig. 7) at least in the region of the through opening (528, 529), a translucent stabilizing layer (213 forms a translucent stabilizing layer for layer 210 there-above, as well as for the substrate 420 therebelow) is applied onto the substrate (to the front side of the substrate 420, as shown in Fig. 7).  
Regarding claim 11, Kirilenko discloses (Fig. 7) the stabilizing layer (213) is applied to the front side of the substrate (as shown in Fig. 7).  
Regarding claim 12, Kirilenko discloses (Fig. 7) the stabilizing layer (213) includes a translucent synthetic material film (as described in [0076]), a non-woven material (as described in [0076]), a woven material or a knitted material.  
Regarding claim 14, Kirilenko discloses (Fig. 7) an image, a pattern or lettering is applied onto and/or into the cover layer (as described in paragraph [0058]).  
Regarding claim 15, Kirilenko discloses (Fig. 7) the cover layer (210 and 213) includes multiple layers (as shown in Fig. 7).  
Regarding claim 16, Kirilenko discloses (Fig. 7) images (216), patterns (626 and 627) or letterings are applied in at least two layers of the cover layer (as shown in Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko, in view of Preisler et al. (US 2015/0307033 A1, herein referred to as: Preisler).
Regarding claim 20, Kirilenko does not explicitly teach that said interior trim component is an applique or an interior vehicle liner.
Preisler teaches or suggests (Figs. 1-5) an interior trim component (Figs. 1-5) is an applique or an interior vehicle liner (as shown in Figs. 1-2b).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of said interior trim component is an applique or an interior vehicle liner, such as taught or suggested by Preisler, in order to improve or otherwise increase the utility of the device (i.e. by providing an embodiment in which the device can be utilized to provide indicia, logos, indicators, etc. to a vehicle applique or interior liner).
Regarding claim 21, Kirilenko does not explicitly teach that said decorative layer further comprises a textile material.
Preisler teaches or suggests (Figs. 1-5) the decorative layer (22 and 24) further comprises a textile material layer (component 22 of said decorative layer 22 and 24 can comprise a fabric, as recited in paragraph [0047], and thus, a textile material layer).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of said decorative layer further comprises a textile material, such as taught or suggested by Preisler, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to yield the predicable result of reducing the cost of manufacturing the device, and/or reducing the weight of the device.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko, in view of Meinke et al. (US 2006/0176710 A1, herein referred to as: Meinke).
Regarding claim 2, Kirilenko does not explicitly teach that said interior trim part is part of a roof lining or of a roof element of a panoramic or sunroof window of a motor vehicle.  
Meinke teaches or suggests (paragraph [0043]), the interior trim part is part of a roof lining (“…the term "trim component" can refer to any component located on the exterior or interior surface of the vehicle… Additionally, the trim component can be adapted to provide trunk interior lighting, safety lighting…and headliner trim lighting, such as task, ambient, and mood lighting…”).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of said interior trim part is part of a roof lining or of a roof element of a panoramic or sunroof window of a motor vehicle, such as taught or suggested by Meinke, in order to increase the utility of the device (i.e. by providing an embodiment in which the interior trim component can be utilized as an interior trim part or lighting device for a headliner of a vehicle).
Regarding claim 13, Kirilenko does not explicitly teach a covering layer is applied to the rear side of the illumination unit.  
Meinke teaches or suggests (Figs. 1-6A, paragraph [0043]) a covering layer (the base upon which 36 is mounted, as shown in Fig. 6A) is applied to the rear side of the illumination unit (as shown in Fig. 6A).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and .

Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko, in view of Dellock et al. (US 2015/0217681 A1, herein referred to as: Dellock).
Regarding claim 7, Kirilenko does not explicitly teach or suggest that the illumination unit is arranged to illuminate different regions of the perforation in a time sequence, in order to produce the impression of animation or dynamics.  
Dellock teaches or suggests (Figs. 1-5, paragraph [0027]) an illumination unit (30) is arranged to illuminate different regions of a perforation (i.e. in 12, formed by the leftmost 2 layers in Fig. 3) in a time sequence (as described in paragraph [0027]), in order to produce the impression of animation or dynamics (i.e. as described in paragraph [0027]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of the illumination unit is arranged to illuminate different regions of the perforation in a time sequence, in order to produce the impression of animation or dynamics, such as taught or suggested by Dellock, in order to improve the appearance of the device (i.e. by providing a mode which provides dynamic backlighting effects to the interior trim part).
Regarding claim 8, Kirilenko does not explicitly teach or suggest a control unit which is associated with the illumination unit in order to selectively illuminate different regions of the perforation.  
Dellock teaches or suggests (Figs. 1-5, paragraph [0027]) a control unit (44) which is associated with the illumination unit (30) in order to selectively illuminate different regions of the perforation (as described in paragraph [0027]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of a control unit which is associated with the illumination unit in order to selectively illuminate different regions of the perforation, such as taught or suggested by Dellock, in order to improve the appearance of the device (i.e. by providing a mode which provides dynamic backlighting effects to the interior trim part).
Regarding claim 19, Kirilenko does not explicitly teach or suggest that the control unit controls the illumination unit to selectively illuminate different regions of the perforation in a time sequence, to produce the impression of animation or dynamics.  
Dellock teaches or suggests (Figs. 1-5, paragraph [0027]) the control unit (44) controls the illumination unit (30) to selectively illuminate different regions of the perforation (12, formed in the leftmost two layers of 12 shown in Fig. 3) in a time sequence (paragraph [0027]), to produce the impression of animation or dynamics (as described in paragraph [0027]). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kirilenko and incorporated the teachings of the control unit controls the illumination unit to selectively illuminate different regions of the perforation in a time sequence, to produce the impression of animation or dynamics, such as taught or suggested by Dellock, in order to improve the appearance of the device (i.e. by providing a mode which provides dynamic backlighting effects to the interior trim part).
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896